                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAYMOND HOLLOWAY, JR.,                     :    CIVIL ACTION NO. 1:17-CV-81
                                           :
                    Plaintiff              :    (Chief Judge Conner)
                                           :
             v.                            :
                                           :
JEFFERSON B. SESSIONS III,                 :
et al.,                                    :
                                           :
                    Defendants             :

                                        ORDER

      AND NOW, this 3rd day of October, 2018, upon consideration of the parties’

Joint Motion (Doc. 86) to Stay Request for Attorney Fees and Costs, it is hereby

ORDERED that said motion is GRANTED. The requirement of Plaintiff to file a

request for attorney fees and costs as to Plaintiff Raymond Holloway, Jr., shall be

stayed until 90 days after the later of the following occurs: (1) the decision of the

parties on whether to appeal the Court’s final judgment of Plaintiff Holloway’s

claims or (2) in the event of an appeal, a final decision on the appeal is reached and

the appropriate mandate has issued. Following the expiration of this 90-day period,

Plaintiff shall have 45 days within which to submit a request for attorney fees and

costs with respect to his claims in the event that the parties are unable to reach a
settlement regarding all issues related to attorney fees and costs. In that event,

Plaintiff Holloway preserves all issues related to attorney fees and costs so that they

may be presented to the Court for adjudication.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania




                                           2
